IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 39 WM 2022
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 MARLIN KELLY,                                  :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within five days.